Citation Nr: 0420596	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  96 49-650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1980 to December 
1981, and on Army National Guard duty from January 1985 to 
January 1988, to include a period of active duty for training 
(ACDUTRA) from February 1985 to June 1985.       

In April 1982 the veteran filed a claim for service 
connection for a nervous condition.  The RO denied this claim 
in September 1982; the veteran was notified of the denial in 
October 1982.  The veteran did not appeal.  

In its May 1993 decision, the RO denied the veteran's 
petition to reopen his claim for service connection for a 
nervous condition; the veteran later perfected an appeal to 
the Board.  In a February 1998 remand, the Board 
recharacterized the issue on appeal as service connection for 
an acquired psychiatric disorder, and requested that the RO 
adjudicate this issue on a de novo basis (because the 
September 1982 decision did not take into account the 
veteran's period of ACDUTRA); on remand, the Board also 
requested further development of the veteran's claim.  The RO 
later continued its denial of the veteran's claim (as 
reflected in its January 1999 supplemental SOC (SSOC)).  

In May 2001, the Board again remanded the veteran's claim to 
the RO for compliance with the actions requested in the prior 
remand.  After accomplishing the requested actions, the RO 
continued its denial of the veteran's claim (as reflected in 
its March 2004 SSOC); hence, this matter has been returned to 
the Board for further appellate consideration.     

As a final preliminary matter, the Board notes that in an 
April 2003 statement submitted to the RO, the veteran 
requested service connection for osteoarthritis.  As the RO 
has not yet adjudicated this matter, it is not properly 
before the Board; hence, it is referred to the RO for 
appropriate action.    




FINDING OF FACT

Although there is no objective evidence establishing in-
service problems, there is competent and persuasive medical 
evidence establishing that the veteran has a schizoaffective 
disorder, with an onset during his initial period of active 
service.   


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for a schizoaffective 
disorder have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the claim on appeal, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim have been 
accomplished.

II.	Background

The veteran served on active duty in the Army as a 
Multichannel Communications Equipment Operator from March 
1980 to December 1981.  The veteran also had a period of Army 
National Guard duty from January 1985 to January 1988, to 
include ACDUTRA from February 1985 to June 1985.  

The veteran's DD-214 indicates that the veteran received a 
discharge at separation, and that the character of service 
(including upgrades) was Under Honorable Conditions.  
However, listed is a separation code of JGH (expeditious 
discharge), and the reason for separation as "failure to 
maintain acceptable standards for retention."  Also listed 
is a reenlistment code of RE-3 (not qualified for continued 
Army service or reenlistment, although such disqualification 
is waiver able).  No records describing the circumstances 
surrounding the veteran's discharge have been associated with 
the claims file.  

The veteran's available service medical records (SMRs) (to 
include his report of entrance examination and various in-
service treatment records) are negative for any complaints, 
findings, or diagnosis of any psychiatric condition.  No 
report of separation examination is available.  Attempts by 
the RO to obtain the separation examination from the National 
Personnel Records Center (NPRC) have been unsuccessful.

On VA examination in August 1982, the veteran reported that 
while in the Army, he became disenchanted because he could 
not get the post he wanted, and because he could not go 
abroad.  He reported that he requested a discharge from 
service, and that his request was granted.  He denied any 
psychiatric treatment in service, and stated that, during 
service, he experienced frontal headaches, stomach pain, and 
nausea under stress, and that these symptoms more or less 
disappeared after he left service.  It was objectively noted 
that the veteran was cooperative and described difficulties 
centering around readjustment after service.  There was no 
evidence of tension, anxiety, or depression, the veteran's 
reality testing was fully maintained, and the veteran's 
memory, judgment, and insight were not impaired.  The 
diagnosis of the examiner was that no neuropsychiatric 
disorder was found.  

In February 1993, the veteran submitted to the RO VA medical 
records pertaining to his hospitalization for treatment of 
substance abuse.

Records from the VA Medical Center (VAMC) at the Franklin 
Delano Roosevelt Campus of the VA Hudson Valley Healthcare 
System (Montrose), dated from November 1993 to March 1996, 
include hospitalization and outpatient records pertaining to 
treatment for polysubstance abuse.  These records also 
document that the veteran experienced numerous mental health 
related symptoms, to include anxiety, depression, and 
suicidal ideation.  Treatment reports are further provided 
for this time period pertaining to the veteran's counseling 
through a monthly vocational education program.   

In June 1998, the RO requested from the National Personnel 
Records Center (NPRC) copies of any additional outstanding 
SMRs, to include the veteran's separation examination if 
available, and the NPRC responded that same month that no 
further SMRs were available.  Later that month, the Army 
National Guard informed the RO that no SMRs were available 
with respect to the veteran's reserve service, including his 
ACDUTRA from January 1985 to June 1985.  

Additional VA records from the Montrose VAMC, dated from 
March 1997 to May 2003, document that the veteran underwent 
numerous courses of hospitalization and residential treatment 
for substance abuse and psychiatric conditions.  Diagnoses 
include alcohol and cocaine dependence, substance induced 
mood disorder, depression with psychotic features, and a 
personality disorder not otherwise specified with borderline 
and schizoid features.  Also, a March 2003 psychiatrist 
diagnosed a schizoaffective disorder.  These records also 
reflect Global Assessment of Functioning (GAF) scores ranging 
from as low as 20 to as high as 75.          

A May 2003 treatment record from the St. John's Riverside 
Hospital in Yonkers, New York, documents a mental health 
assessment of cocaine and alcohol dependence, and bipolar 
disorder.

On VA examination in August 2003, the veteran reported that, 
while stationed at Fort Hood in Texas during service, he was 
required in his capacity as a Communications Operator to 
subject himself to extended periods of isolation in a closed 
communications van.  According to the veteran, during these 
periods of isolation he would undergo psychotic symptoms 
including hearing voices that he could not override by 
conscious thoughts, and that were persistent as well as 
terrifying to him.  The veteran subsequently refused to 
return to his work in the communications van, which created 
disciplinary problems for him in service.  As a result of the 
veteran's failure to return to the field, his commanding 
officer requested that he undergo a psychiatric evaluation.  
The veteran also indicated that, on at least on occasion, he 
received an Article 15 in service and was sent to a 
correctional custody facility, although he did not specify 
the justification for these disciplinary measures.  Following 
the veteran's psychiatric evaluation, he was discharged from 
service on the basis of not having met the standards for his 
position.  The discharge was specifically for "unsuitability 
and behavior unbecoming" (which the examiner has stated 
objectively is language that is usually associated with a 
psychiatric evaluation).  The veteran was given a general 
discharge under honorable conditions, that was elevated to an 
honorable discharge six months later.  The veteran within two 
years of his discharge then began a pattern of substance 
abuse.    

On mental status examination, the examiner noted that the 
veteran was guarded throughout the examination and attempted 
to appear organized in his thinking, however, he often 
answered direct questions obliquely, and showed positive 
evidence of tangentiality and circumstantiality.  The veteran 
denied delusional thinking, but reluctantly admitted to 
hearing voices currently and on an almost continuous basis.  
There was no suicidal or homicidal ideation.  

The examiner diagnosed schizoaffective disorder, with onset 
during his active duty from 1980 to 1981, and assigned a GAF 
score of 35.  She also opined that the veteran symptoms had 
been chronically present, and that, in all likelihood, 
preceded the veteran's substance abuse.  As regards the 
diagnosis, the examiner noted that her interview with the 
veteran provided strong clinical support for a diagnosis of 
chronic paranoid schizophrenia, with onset during the 
veteran's first tour of duty, notwithstanding the absence of 
clinical records that confirmed her interpretation of the 
veteran's clinical history and current functioning.  She also 
indicated that she had reviewed the veteran's claims file as 
part of the examination procedure, although she stated that 
the veteran had few SMRs or early post-service treatment 
records.  

In support of her diagnosis, the examiner further noted that 
the available service records clearly indicated that the 
veteran initially received a general discharge for failure to 
meet standards, and that a psychiatric evaluation may very 
well have been conducted in conjunction with the discharge, 
even though no record of any such evaluation is associated 
with claims file.  She also indicated that the fact that the 
veteran filed an initial claim for service connection for a 
nervous condition within one year of service was consistent 
with the veteran's subjective report that the veteran 
provided, in that it showed that he believed he had a nervous 
condition at the time of his discharge.  The examiner also 
noted that during the examination, the veteran was guarded 
and unwilling to fully disclose the extent of his psychotic 
symptoms, and consequently the examiner believed that it was 
not likely that the veteran would have acknowledged his 
psychotic symptoms at any time during service, particularly 
given that he has generally avoided discussing these symptoms 
in the course of more recent treatment in the past decade.  

On examination in March 2004 by the August 2003 examiner, she 
noted that the veteran had a tendency to mumble and talk to 
himself.  The veteran maintained a running commentary such 
that he spoke aloud, and that was similar to the commentary 
that schizophrenia patients often describe hearing 
internally.  The veteran was able to answer highly concrete 
questions with honesty and accuracy, but on more abstract 
questions was quickly lost to mumbling reflections.  The 
examiner determined that it would be difficult for the 
veteran to obtain employment at the present time, at least 
not without aggressive pharmacologic intervention and 
demonstration of a positive response.  

The examiner again diagnosed schizoaffective disorder, with 
onset during the veteran's first tour of duty in the 
military, and assigned a GAF score of 35.  The examiner also 
stated that there were many clinical factors that may have 
interfered with this diagnosis having been made at an earlier 
time period in the veteran's treatment history, the first 
being the veteran's extraordinary guardedness and 
disinclination to report on the intrusion of auditory 
hallucinations in his daily life.  A second impediment to 
prior attempts to obtain a complete diagnosis of the 
veteran's condition, in the view of the examiner, was the 
veteran's repeated presentations for admission and treatment 
at times when his behavior was compromised by alcohol and/or 
cocaine intake.  In his respect, according to the examiner, 
the veteran's prolonged sobriety and current investment in 
obtaining treatment provided a condition under which a more 
reflective diagnosis could be offered.    

In a March 2004 report of contact between the RO and August 
2003 and March 2004 examiner, the RO documented that the 
examiner "indicated that the veteran's diagnosis of [August 
2003] was based on his history."

III.	Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1131;       38 
C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury incurred or aggravated 
during service.  See 38 C.F.R. § 3.303(d).

Service connection may presumed, for certain chronic 
diseases, such as psychoses, which develop to a compensable 
degree (10 percent for a psychosis) within a prescribed 
period after discharge from service (one year for a 
psychosis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. 3.307, 3.309 (2003).

Considering the evidence of record in its entirety, and 
affording the veteran the benefit of the doubt (see 
38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102), the Board finds 
that the criteria for service connection for an acquired 
psychiatric disorder have been met.  

The veteran has a current diagnosis of schizoaffective 
disorder; hence, there is no question that he has a current 
acquired psychiatric disability.  A question remains, 
however, as to the medical relationship, if any, between the 
veteran's current psychiatric disability and his military 
service.

The Board notes that the available service records do not 
support the occurrence of any in-service psychiatric 
problems, and that objective evidence establishing the 
circumstances surrounding the veteran's discharge from his 
period of active duty service are not of record.  

Notwithstanding any omissions in the record, however, the VA 
psychiatrist that examined the veteran on August 2003, and 
again in March 203, has diagnosed schizoaffective disorder, 
and has placed the likely date of onset of such disorder as 
during the veteran's period of active duty service.  As the 
record clearly reflects, the psychiatrist's conclusions are 
based upon two extensive interview with the veteran, and 
consideration of his documented medical and other history and 
assertions.  Based on such evidence, that physician opined 
that the veteran's schizoaffective disorder was likely 
present during his active service from March 1980 to December 
1981, and at least two years prior to the beginning of the 
veteran's problems with substance abuse.  The Board finds 
that the opinions of this examiner provide competent and 
persuasive evidence to support the claim.   

Again, despite the absence of various objective records, the 
Board notes that the psychiatrist's suggested date of onset 
for the veteran's schizoaffective disorder appears to be 
substantiated, to a considerable degree by other 
documentation of record, as well as the veteran's reported 
history.  For instance, during the August 2003 examination, 
the veteran reported that he was discharged for failure to 
meet standards of his position, following a psychiatric 
evaluation at the request of his commanding officer.  As the 
VA psychiatrist noted, the veteran's DD-214, in fact reflects 
an initial General Discharge on an expedited basis for 
"failure to maintain acceptable standards for retention"; 
there is no further discussion in the record as to the 
reasons for this sudden discharge.  While there is no record 
among the veteran's available SMRs of any psychiatric 
evaluation pending a possible discharge, recent attempts by 
the RO to obtain any medical records pertaining to the 
veteran's separation have been unsuccessful, and thus it 
appears that any record of such a psychiatric evaluation 
would be unavailable.  

Also relevant is evidence from within one year after the 
veteran's discharge, including his April 1982 formal claim 
for service connection for a nervous condition, which, as the 
examiner notes, indicates his belief that he then had a 
psychiatric disorder (and implies that he may have 
experienced psychiatric symptoms in service).  Additionally, 
on examination in August 1982, notwithstanding the fact that 
no neuropsychiatric disorder was found, the veteran did 
report that while in service he experienced frontal 
headaches, stomach pains, and nausea as a result of 
psychological stress.  These objective indicia from the 
record, while not in and of themselves direct evidence of an 
mental illness in service, nonetheless provide substantiation 
for the veteran's reported history of a psychiatric condition 
in service-a reported history which as previously stated, 
the VA examiner clearly found to be consistent with a 
diagnosis of schizoaffective disorder with an onset during 
service.  

The Board also notes that, while no psychiatric diagnosis was 
rendered in August 1982, the reports of the August 2003 and 
March 2004 examinations provide a far more thorough and 
detailed assessment of the veteran's psychiatric condition 
and symptoms in service, that takes into account the 
veteran's subjective assertions as well as a complete review 
of all pertinent documents in the claims file.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board). The Board also points out 
the VA psychiatrist's comment that, given the nature of his 
schizoaffective disorder, the veteran exhibits guardedness 
and suspiciousness in the course of treatment of his illness, 
and, hence, may not have been forthcoming about his condition 
with prior examiners and treatment providers.  Finally, the 
Board notes that there is no medical opinion or other 
evidence that directly contradicts any of the VA 
psychiatrist's findings. 

In view of all the foregoing, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
criteria for service connection for schizoaffective disorder 
are met.  

ORDER

Service connection for schizoaffective disorder is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



